Citation Nr: 1140382	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, as a result of exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic neuropathy, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to December 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied service connection for the issues currently on appeal.  

This matter was previously before the Board in June 2007, at which time the Board granted service connection for tinnitus and an acquired psychiatric disorder, and remanded the issues currently on appeal for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board again finds that additional development of the evidence is required.

In this case, the Veteran's claims on appeal have been raised and addressed to include as being related to Agent Orange exposure or to diabetes mellitus.  Specifically, the Veteran's claims for service connection for diabetes mellitus, hypertension, and diabetic neuropathy have been addressed as due to Agent Orange exposure or as due to diabetes mellitus.  The Veteran has claimed service connection for diabetes mellitus as due to Agent Orange exposure.  He asserts exposure to Agent Orange either presumptively based on his presence in-country in Vietnam while visiting his brother, or base on exposure to Agent Orange that was sprayed on or around bases where he was stationed in Thailand.

Initially, a remand is required for compliance with the Board's remand directives in its January 2010 remand.  In this regard, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the Board finds that a remand is necessary in order to comply with remand directives it had set forth in its previous remand concerning verification of the Veteran's allegations that he was exposed to herbicides from non-tactical, commercial use while serving in Thailand.

Specifically, in its January 2010 remand, the Board noted that VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  In particular, VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See BVA Fast Letter 09-20 (May 6, 2009).

In this case, the RO followed the Board's remand directives by sending an inquiry in May 2010 to the Agent Orange Mailbox (VAVBAWAS/CO/211/AGENTORANGE) to obtain a review of DoD inventory of herbicide operations in order to determine whether herbicides were used as alleged.  A response was received in the same month.  This response also indicated that, in the event the claimed herbicide exposure location or dates are not on the DoD list or in the event that exposure is not indicated by the evidence, a referral should be made to the JSRRC for any corroboration of the Veteran's claimed exposure.  However, a review of the claims file indicates that, subsequent to the May 2010 response from the Agent Orange Mailbox, no attempts were made to refer this matter to the JSRRC to determine whether the Veteran was in fact exposed to herbicides while in Thailand.  Therefore, a remand is necessary for complete compliance with the Board's remand directives.

In addition, the Veteran should be provided another notice letter in compliance with the Veterans Claims Assistance Act of 2000 (VCAA) that informs him of alternative types of evidence that may be provided to corroborate his assertions that he was in Vietnam during the Vietnam Era, including lay statements from his brother or others who may be able to verify his visit to Vietnam.  Because the Veteran contends that he was exposed to Agent Orange while visiting his brother, who was in the military service in Vietnam at the time, and his obtained service personnel records fail to show that he was in Vietnam, lay statements may be used to corroborate his account of being in Vietnam, thus providing him the presumption of exposure to herbicides during service.  

Further, the RO should attempt to obtain any evidence of the Veteran's brother's service in Vietnam at the time of the Veteran's visit.  In this regard, the Veteran has previously provided information concerning his brother's military service.  Specifically, in an August 2007 statement, the Veteran provided his brother's full name, and indicated that he served in the Army in helicopter maintenance.  

With regard to hypertension and diabetic neuropathy, the U.S. Court of Appeals for Veterans Claims (Court) has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  Following the above development, if service connection for diabetes mellitus is granted, the two secondary service connection claims (diabetic neuropathy and hypertension) must be developed and re-adjudicated.  In this regard, in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Board notes that the Veteran already has been provided with a VA examination regarding his diabetic neuropathy in October 2008, which found that his diabetic neuropathy is related to his diabetes mellitus.  Thus, if service connection is granted for diabetes mellitus in this case, then a VA examination for hypertension only is necessary to determine whether it is secondary to the diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with another VCAA letter, informing him of alternative types of evidence that may be provided to corroborate his assertions that he was in Vietnam during the Vietnam Era, including lay statements from his brother, whom he alleges he visited in Vietnam, or others who could verify his visit to Vietnam.  

2.  The AOJ also should attempt to obtain records to verify that the Veteran's brother had active service in the military, including evidence of his service in Vietnam during the Veteran's period of service from June 1965 to December 1968.  In this respect, in an August 2007 statement, the Veteran indicated that his brother's name is D. J. C., that he served in the U.S. Army, and that his military occupational specialty (MOS) was helicopter maintenance.  

The requests should continue until the records are obtained or until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented, and any federal facility should provide a negative response if records are not available.

3.  An inquiry also should be sent to the U.S. Army Joint Services Records Research Center (JSRRC) for verification of alleged herbicide exposure from non-tactical, commercial use on the base from the Armed Forces pest Management Board (formerly, the Armed Forces Pest Control Board).  The inquiry should provide JSRRC with the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts.  

The requests should continue until the records are obtained or until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the RO is unable to locate those records, then a memorandum of the RO's efforts in attempting to obtain those records should be associated with the claims file.

4.  If the development requested above leads to a grant of service connection for diabetes mellitus, then the RO should also arrange for an examination by an appropriate specialist to determine the nature and etiology of the Veteran's claimed hypertension.  

The physician should review the pertinent evidence in the claims file, examine the Veteran, elicit a complete history of high blood pressure and offer a diagnosis.  If hypertension is shown, the physician should address whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus has caused hypertension.  If that answer is "no", then the physician should address whether it is at least as likely as not that diabetes mellitus has made hypertension more severe or harder to treat or in any way caused aggravation.  The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.

5.  Readjudicate the Veteran's claim for service connection for diabetes mellitus as a result of exposure to Agent Orange, and claims for service connection for hypertension and diabetic neuropathy, including as secondary to diabetes mellitus, in light of any current examination provided to him, and any additional evidence received since the supplemental statement of the case (SSOC) in August 2011.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


